13 U.S. 372 (1815)
9 Cranch 372
GETTINGS
v.
BURCH'S ADMINISTRATIX.
Supreme Court of United States.
February 22, 1815.
February 23, 1815.
Absent... . TODD, J.
*373 The case was argued by JONES, for the Appellant, and by F.S. KEY, for the Appellee, in the absence of the reporter.
Absent... . TODD, J.
MARSHALL, Ch. J. ordered the following decree to be enrolled:
This cause came on to be heard on the transcript of the record of the proceedings of the Orphan's Court for the county of Washington, and of the Circuit Court for the said county, and was argued by counsel. On consideration whereof, it is the opinion of this Court that the decree of the Orphan's Court for the county of Washington, ordering the said Kenzy Gettings to deliver to the said Jane Burch, as administratrix of Jesse Burch, deceased, the slaves in the said decree mentioned, *374 when the petitioner had not by replication denied the answer of the Defendant, in which he states a sale of the said slaves in pursuance of an order of the said Orphan's Court, and without receiving any evidence that the said slaves were not sold, or that they remain still in possession of the said Defendant, is erroneous, and that the decree of the Circuit Court, affirming the same, is also erroueous; and that the said decree of affirmance ought to be reversed and annulled, and the cause remanded to the said Circuit Court with directions to reverse the said decree of the said Orphan's Court, and to remand the cause to the said Court that further proceedings may be had therein according to law. All which is ordered and decreed accordingly.